Appeal from C. A. 5th Cir. [Probable jurisdiction noted, 393 U. S. 1076; restored to calendar for reargument, 397 U. S. 1060];
Sup. Ct. Cal. [Certiorari granted, 398 U. S. 936]; and
Sup. Ct. Ohio. [Certiorari granted, 398 U. S. 936.] The Solicitor General is invited to file a brief in these cases expressing the views of the United States and to participate in the oral argument. Motion of petitioner for appointment of counsel in. No. 1633 granted. It is ordered that John J. Callahan, Esquire, of Toledo, Ohio, a member of the Bar of this Court, be, and he is hereby, appointed to serve as counsel for petitioner in this case.